Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Omni Manor Nursing Home
(CCN: 365433),
Petitioner
v.
Centers for Medicare and Medicaid Services.
Docket No. C-11-373
Decision No. CR2391

Date: June 27, 2011

DECISION

I sustain the determination of the Centers for Medicare and Medicaid Services
(CMS) to impose civil money penalties of $550 per day against Petitioner, Omni
Manor Nursing Home, for each day of a period that began on April 24, 2008 and
that ran through May 21, 2008.

I. Background

Petitioner is a skilled nursing home in the State of Ohio. It participates in
Medicare, and its participation is subject to the requirements of sections 1819 and
1866 of the Social Security Act as well as to implementing regulations at 42
C.F.R. Parts 483 and 488. Its hearing rights are governed by regulations at 42
C.F.R. Part 498.

This case began with a determination by CMS that Petitioner failed to comply
substantially with Medicare participation requirements. CMS determined to
impose civil money penalties against Petitioner of $550 per day for each day of a
period that began on April 24, 2008 and that ran through May 21, 2008. Petitioner
requested a hearing, and the case was assigned originally to another administrative
law judge.

Petitioner then conceded that it had failed to comply substantially with Medicare
participation requirements. It also conceded that the $550 per day civil money
penalty amount was reasonable. It persisted, however, in challenging the duration
of the remedy, arguing that it had attained compliance with Medicare participation
requirements on April 29, 2008.

After a period of time, the case was reassigned to me for a hearing and a decision.
I issued summary judgment in favor of CMS. Petitioner appealed the case to the
Departmental Appeals Board (Board), and a Board appellate panel remanded the
case to me, ordering that I afford Petitioner a hearing on the issue of duration.
Petitioner then waived its right to an in-person hearing. I granted the parties a
final round of briefing.

All of the exhibits that the parties proffered were received previously by me and
remain in the record of the case. These were previously identified by the parties
and received as CMS Ex. 1 — CMS Ex. 24 and P. Ex. 1 — P. Ex. 49. Petitioner,
however, submitted on May 2, 2011 a declaration from Paulette Trexler,
Petitioner’s Quality Assurance Director, together with P. Ex. 49, and a new exhibit
marked as P. Ex. 50.

II. Issue, Findings of Fact, and Conclusions of Law
A. Issue

The sole issue in this case is the duration of Petitioner’s noncompliance with
Medicare participation requirements.

B. Findings of Fact and Conclusions of Law

For the reasons that I discuss below, I find that Petitioner was substantially
noncompliant with Medicare participation requirements from April 24 through
May 21, 2008.

Where there is noncompliance, the burden is on the facility to prove that it came
back into compliance. Texan Nursing and Rehabilitation of Amarillo, LLC, DAB
No. 2323 (2010). Simply asserting that compliance was achieved by a particular
date is insufficient to satisfy this burden. Nor is documentation that staff attained
in-service training sessions or that other forms of training were provided to staff
necessarily proof of compliance, where the noncompliance consisted of staff
failures to provide nursing care to residents that is consistent with regulatory
requirements. Proof that the staff attended training sessions is not proof that the
staff actually provided care in compliance with the training that they received.
That is particularly the case where a staff’s failures include failures to comply with
an explicit order by a physician, or with facility protocols and policies that had
been in effect previously. In that circumstance, simply telling an employee to
comply with a directive is never proof that the employee is actually doing so.

Petitioner did not prove that it attained compliance with all regulatory
requirements prior to May 21, 2008. The evidence that Petitioner relies on to
show compliance consists largely of documents showing that staff were retrained
or instructed to do their jobs correctly. What is singularly lacking from
Petitioner’s evidence is proof that the staff actually implemented, at any date prior
to May 21, the training that was provided to them.

For example, CMS found — and Petitioner does not deny — that Petitioner failed to
comply substantially with the requirements of 42 C.F.R. § 483.25. This regulation
requires a skilled nursing facility to provide each of its residents with the
necessary care and services to attain the highest practicable physical, mental, and
psychosocial well-being, in accordance with the resident’s comprehensive
assessment and plan of care. The unchallenged evidence of noncompliance is that
Petitioner failed to provide respiratory care to a resident who is identified as
Resident # 180. CMS Ex. 5 at 5-8. This evidence shows that, between about 4
and 5 a.m. on April 9, 2008, the nursing staff failed to recognize obvious signs that
the resident was in respiratory distress (the resident had a respiratory rate of 32
breaths per minute) and failed to keep close watch on the resident and record their
observations. The staff did not intervene until after the resident became non-
responsive. Jd. at 7-8. The staff failed to perform their duty to protect the
resident, despite a physician’s order that had been issued at 4 a.m. on April 9 that,
among other things, directed the staff to transfer the resident to a hospital if the
resident showed continued signs of respiratory distress.

What this unchallenged evidence shows, then, is failure by a staff to: comply with
an explicit order by a physician; recognize the clinical signs and symptoms of
respiratory distress; document those signs and symptoms; and take immediate
action necessary to protect the resident’s welfare. Given the nature of this
noncompliance, evidence that the staff was ordered to do better and was given
retraining would not be persuasive proof that the staff did what they had been
ordered to do. What is required is proof that that the staff actually implemented
the training and directives that they received. Such proof might consist of
evidence of actual treatment provided by the staff in circumstances that are
analogous to those that are the basis for the finding of deficiency or of observation
of the staff showing that the staff did what they had been instructed to do.

Here, Petitioner’s evidence consists of proof that the staff members, who were
culpable for the treatment failures in the case of Resident # 180, were disciplined
coupled with proof that nursing staff attended retraining sessions. Petitioner’s
Final Brief at 4. Additionally, Petitioner implemented an audit form that would be
utilized to monitor staff’s performance of their duties to assure that changes in
residents’ conditions were properly detected and observed. Jd. These measures
may have been necessary elements of assuring compliance. But, their
implementation is not proof that Petitioner attained compliance.

The measures that Petitioner relies on as proof that it attained compliance prior to
May 21 consist in large measure of documentation that staff were told to do better
and retrained. As I have explained, evidence of this type does not consist of
evidence that these measures — as necessary as they may have been — were actually
implemented in actual cases.

As for the audits that Petitioner asserted it performed of its staff, it has not offered
documentary evidence of the results of those audits that prove that staff was
actively monitored, and their performance measured against applicable standards
of care. There is no proof, for example, that staff was observed providing care in
individual instances of problems analogous to those experienced by Resident

# 180 and that detailed observations of staff performance were made to assure that
the staff were performing their duties appropriately. The audit forms that
Petitioner introduced consist of cursory entries showing that, with certain
residents, nurses on duty noted changes in the residents’ conditions. P. Ex. 49 at
10-12. They do not consist of detailed observations about what the nurses saw,
how they recognized changes in the residents’ conditions, how they monitored
these changes, what care they provided, and what consultation they engaged in. I
find that these forms are simply not proof that staff was complying with
professionally recognized standards of care in providing care to these residents.

I note also that Petitioner averred in its Plan of Correction that the audits would be
performed for a period of one month after completion of staff retraining. CMS Ex.
5 at 1,6. The inference I draw from that is that Petitioner’s own management was
not confident that retraining alone would produce instantaneous compliance by
staff but that there would be a necessary period of observation and, if necessary,
correction to assure that all staff were in compliance with necessary participation
requirements.

As another example, it is undisputed that Petitioner was found not to be complying
substantially with the requirements of 42 C.F.R. § 483.25(d). In pertinent part, the
regulation requires a facility to ensure that a resident who is incontinent of bladder
receives appropriate treatment and services to prevent urinary tract infections and
to restore as much normal bladder function as possible. The undisputed facts
establish that Petitioner violated these regulatory requirements in that it failed to
promptly discontinue the use of a urinary tract catheter (Foley catheter) for a
resident (Resident # 102) and failed also to provide appropriate incontinence care
to another resident (Resident # 4).

Petitioner asserts that it addressed this deficient care by: reviewing the records of
all residents with catheters to assure that the residents continued to require them;
providing in-service training to all nursing staff on April 25, 28, and 29, 2008 to
assure that the staff were instructed in the circumstances under which Foley
catheters should be discontinued; monitoring the residents to assure that that
catheters were removed promptly when no longer medically needed; providing
immediate in-service training to two nursing assistants concerning infection
control during resident care; and providing in-service training to all nurse aide
staff on April 22 and “continuing to” April 29, 2008 on appropriate incontinence
care. Petitioner’s Final Brief at 5-6.

In fact, and Petitioner’s assertions notwithstanding, Petitioner did not prove that
all of its nurse aides attended the in-service sessions. P. Ex. 48 at 18-22.
Petitioner’s own record of its in-service training shows that numerous individuals
failed to sign the attendance form. That failure of proof, in and of itself, is
sufficient for me to conclude that Petitioner did not attain compliance with all
participation requirements prior to May 22, 2008.

Moreover, the fact that nurse aides were retrained in providing incontinence care
is not by itself proof that they implemented the training that was given to them.
Presumably, all of these aides had received training in providing incontinence care
prior to April 24, 2008, and that training was insufficient to assure that they
provided appropriate care. Given that, the fact that these aides received additional
training, by itself, is hardly proof that they adhered to that training. Petitioner has
not provided proof that its management personally observed the aides after they
were retrained and assured that they applied their training correctly.

/s/
Steven T. Kessel
Administrative Law Judge

